Opinion of the Court, by Ch.
J. Boyi,e.
THE execution of the will was proved by the two subscribing witnesses, and the only question is as to the sanity of the testator’s mind.
That for some time before the execution of the will, and until his death, the testator’s mind was, in general, in a state of derangement, produced by the habitual and intemperate use of ardent spirits, cannot, we think, he doubted. He enjoyed, no doubt, in that period, some intervals, in which his mind might be deemed competent for the purpose of making his will; but to justify the establishment of the will, it ought to be shown by clear and satisfactory testimony, to have'been made in one of those lucid intervals. This, we think, has not been done. The two subscribing witnesses were wholly' incapable of testifying to the sanity of the testator’s mind, and the testimony of the only other witness present at the execution of the will, is inconclusive and unsatisfactory.
The order of the county court refusing to admit the ■will to record, must be affirmed with costs.
Dec. 23.